DETAILED ACTION
This office action is in response to application with case number 16/957,181 (filed on 06/23/2020), in which claims 8-17 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 have been cancelled. Claims 8-17 have been added as new claims. Accordingly, Claims 8-17 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-253001, filed on 12/28/2017.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 06/23/2020 & 04/21/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first detection unit”, “second detection unit” , “target detection unit”, “reference position setting unit”  in claims 8-14 & 17, and  “slip angle calculation unit” in claims 15 & 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10, 12-13 & 16 are rejected under 35 U.S.C. 112(b) because:
	Claims 9-10, 12-13 & 16 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because of the language of "when it is assumed that ..." in line 2. This is because there is not component of the system that makes an "assumption" or similar logic. Rather, it appears that Applicant is trying to claim that the system operates such that the reference position is changed according to the vehicle speed from a first reference position to a second reference position in such a way that the first reference position is located on a vehicle body rear side with respect to the second reference position. To cure this indefiniteness, it is suggested that Applicant remove the language of "it is assumed that".
Claims 10, 12-13 & 16 are rejected for incorporating the error(s) of their respective base claims by dependency. 







Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by  PG Pub. No. US 2009/0048738 A1 by Iwazaki et al. (hereinafter “Iwazaki”)

As per claim(s) 1-7, (Canceled)

As per claim 8, Iwazaki teaches a vehicle control device for assisting steering of a steering wheel in such a way that an own vehicle travels along a target traveling path (Iwazaki, in Fig. 1 [reproduced here for convenience], ¶¶7-18 & ¶30, discloses a driving assistance system and a driving assistance method that can reduce a driver’s discomfort caused by the steering control, which includes an actuator for steering the steered wheels of the vehicle to assist the steering operation of the vehicle. Iwazaki further discloses the driving assistance system installed in the vehicle (1) includes an ECU (Electronic Control Unit) (2) that performs a driving assistance control (lane keeping control)), comprising:




    PNG
    media_image1.png
    843
    752
    media_image1.png
    Greyscale

Iwazaki’s Fig. 1

a first detection unit that detects a vehicle speed being a traveling speed of an own vehicle (Iwazaki, in Fig. 1 & ¶¶7-18, discloses the driving assistance system that includes a vehicle speed detecting unit for detecting the speed of the vehicle. Iwazaki, in ¶37, further discloses that the vehicle speed sensors 11 serve as a vehicle speed detecting unit, and see also  Fig. 5 [reproduced here for convenience] & ¶¶64-69: (S3)&(S6) “Vehicle Speed”);

    PNG
    media_image2.png
    841
    581
    media_image2.png
    Greyscale

Iwazaki’s Fig. 5

a second detection unit that detects a lane marker on a front side of the own vehicle (Iwazaki, in Fig. 1 & ¶¶7-18, discloses the driving assistance system that includes an information acquiring unit for acquiring information around the vehicle. Iwazaki, in Fig. 2 [reproduced here for convenience] & ¶¶32-33, further discloses, as shown in FIG. 2 being installed in the rearview mirror of the vehicle 1, a charge-coupled device (CCD) camera 8, which serves as an information acquiring unit, for capturing an image of the area ahead of the vehicle 1. The CCD camera 8 is connected to an image processing unit 9, and the image data obtained by the CCD camera 8 is output to the image processing unit 9. The image processing unit 9 processes the image data provided from the CCD camera 8 and detects the lane (travel path) 51 ahead of the vehicle 1 based on, e.g., lane-dividing lines (white lines) drawn on the road 50. Iwazaki further discloses that detection of the white lines is relatively easy, which in turn allows for an easy detection of the lane 51 ahead of the vehicle 1, and see also Fig. 5 & ¶¶64-69: (S1) “Detecting of White Lines”);


    PNG
    media_image3.png
    515
    798
    media_image3.png
    Greyscale

Iwazaki’s Fig. 2

a target traveling path setting unit that sets a target traveling path of the own vehicle, based on the lane marker detected by the second detection unit (Iwazaki, in ¶4, discloses driving assistance systems that assist in preventing a vehicle from running astray from designated travel path using an image or video of the road ahead of the vehicle captured by a camera or the like and detecting the travel path based on the image or video are known. Iwazaki, in Fig. 2 & ¶¶32-34, further discloses the image processing unit 9 that  processes the image data provided from the CCD camera 8 and detects the lane (travel path) 51 ahead of the vehicle 1 based on, e.g., lane-dividing lines (white lines) drawn on the road 50. The image-processing unit 9 is connected to the ECU 2. Based on the lane 51 detected through the image processing of the image data, the image-processing unit 9 calculates the curvature 1/R of the forward travel path);


    PNG
    media_image4.png
    551
    430
    media_image4.png
    Greyscale

Iwazaki’s Fig. 3

a reference position setting unit that sets a reference position of the own vehicle for specifying a position of the own vehicle with respect to the target traveling path (Iwazaki, in ¶¶5-13, discloses the offset to be also called a transverse deviation and represents the deviation of the vehicle with respect to the travel path in a transverse direction thereof. The offset can be calculated based on an appropriate reference such as the longitudinal axis of the vehicle and/or the centerline of the lane in which the vehicle is traveling. The disclosed driving assistance system includes a positional deviation detecting unit for detecting deviations of the position of the vehicle from the forward travel path of the vehicle based on the information obtained by the information acquiring unit. Iwazaki further discloses the focus point distance means a distance between the vehicle and a position where the driver is focusing, and a distance between the vehicle and a reference position for obtaining a positional displacement of the vehicle after traveling a predetermined distance. Iwazaki, in Fig. 3 [reproduced here for convenience] & ¶¶32-34, further discloses the image-processing unit 9, being connected to the ECU 2, and based on the lane 51 detected through the image processing of the image data, the image-processing unit 9 calculates the offset distance D and the yaw angle 8 of the vehicle 1 with respect to the lane 51. The offset distance D of the vehicle 1 corresponds to the positional displacement of the vehicle 1 with respect to the travel path in the transverse direction of the vehicle 1); and
a control unit that controls a steering assist amount of the steering wheel, based on a positional deviation being a deviation between the target traveling path set by the target traveling path setting unit and  the reference position of the own vehicle set by the reference position setting unit, wherein the reference position setting unit changes the reference position according to the vehicle speed detected by the first detection unit (Iwazaki, in ¶¶4-14, discloses the offset to be also called a transverse deviation and represents the deviation of the vehicle [i.e., positional deviation] with respect to the travel path [i.e., target traveling path] in a transverse direction thereof. The offset can be calculated based on an appropriate reference such as the longitudinal axis of the vehicle [i.e., reference position of the own vehicle] and/or the centerline of the lane in which the vehicle is traveling. The driving assistance system includes positional deviation detecting unit for detecting deviations of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path] based on the information obtained by the information acquiring unit; a steering control variable determination unit that determines the steering control variable [i.e., steering assist amount] needed to cancel the deviation of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path]; and a steering control unit that controls the actuator based on the steering control variable, wherein, if the vehicle speed detected by the vehicle speed detecting unit is equal to or greater than a first threshold speed, as the vehicle speed increases the steering control variable decreases for a given deviation of the vehicle position from the forward travel path. Iwazaki, in Fig. 1 & ¶¶39-44, further discloses the motor driver 15 that serves as a steering control unit and the ECU 2 functions as a steering control variable determination unit. The ECU 2 directs the displacement of the rack bar 6 to steer the wheels FL and FR . A control variable for moving the vehicle 1 (i.e., a target transverse acceleration serving as a control variable of the motor 16 (steering torque variable)), which is required to establish a predetermined target positional relationship (a positional relationship for allowing the vehicle 1 to travel along a forward travel path), is calculated. Thereafter, based on the calculated control variable, the motor 16 is driven to apply a steering torque to the rack bar 6, thereby steering the wheels FL and FR. By virtue of the steering operation, it is possible to drive the vehicle 1 along the travel lane without the driver having to manipulate the steering wheel 3 or by assisting the driver's manipulation of the steering wheel 3).

As per claim 11, Iwazaki teaches the vehicle control device according to claim 8, accordingly, the rejection of claim 8 above is incorporated. 
Iwazaki further teaches wherein the reference position setting unit changes the reference position according to the vehicle speed when the own vehicle makes a turn (Iwazaki, in ¶¶4-14, discloses the offset being also called a transverse deviation and represents the deviation of the vehicle [i.e., positional deviation] with respect to the travel path [i.e., target traveling path] in a transverse direction thereof. The offset can be calculated based on an appropriate reference such as the longitudinal axis of the vehicle [i.e., reference position of the own vehicle] and/or the centerline of the lane in which the vehicle is traveling. The driving assistance system include positional deviation detecting unit for detecting deviations of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path] based on the information obtained by the information acquiring unit; a steering control variable determination unit that determines the steering control variable [i.e., steering assist amount] needed to cancel the deviation of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path]; and a steering control unit that controls the actuator based on the steering control variable, wherein, if the vehicle speed detected by the vehicle speed detecting unit is equal to or greater than a first threshold speed, as the vehicle speed increases the steering control variable decreases for a given deviation of the vehicle position from the forward travel path. Iwazaki, in ¶62 & ¶86, further discloses If the vehicle 1 turns, another image of the area ahead of the vehicle 1 is captured by the CCD camera 8, and the above-described control process is repeated).















As per claim 17, Iwazaki teaches a vehicle control device for assisting steering of a steering wheel in such a way that an own vehicle travels along a target traveling path ((Iwazaki, in Fig. 1 [reproduced here for convenience], ¶¶7-18 & ¶30, discloses a driving assistance system and a driving assistance method that can reduce a driver’s discomfort caused by the steering control, which includes an actuator for steering the steered wheels of the vehicle to assist the steering operation of the vehicle. Iwazaki further discloses the driving assistance system installed in the vehicle (1) includes an ECU (Electronic Control Unit) (2) that performs a driving assistance control (lane keeping control)), comprising:
a first detection unit that detects a vehicle speed being a traveling speed of an own vehicle (Iwazaki, in Fig. 1 & ¶¶7-18, discloses the driving assistance system that includes a vehicle speed detecting unit for detecting the speed of the vehicle. Iwazaki, in ¶37, further discloses that the vehicle speed sensors 11 serve as a vehicle speed detecting unit, and see also  Fig. 5 [reproduced here for convenience] & ¶¶64-69: (S3)&(S6) “Vehicle Speed”);
a second detection unit that detects a lane marker on a front side of the own vehicle (Iwazaki, in Fig. 1 & ¶¶7-18, discloses the driving assistance system that includes an information acquiring unit for acquiring information around the vehicle. Iwazaki, in Fig. 2 [reproduced here for convenience] & ¶¶32-33, further discloses, as shown in FIG. 2 being installed in the rearview mirror of the vehicle 1, a charge-coupled device (CCD) camera 8, which serves as an information acquiring unit, for capturing an image of the area ahead of the vehicle 1. The CCD camera 8 is connected to an image processing unit 9, and the image data obtained by the CCD camera 8 is output to the image processing unit 9. The image processing unit 9 processes the image data provided from the CCD camera 8 and detects the lane (travel path) 51 ahead of the vehicle 1 based on, e.g., lane-dividing lines (white lines) drawn on the road 50. Iwazaki further discloses that detection of the white lines is relatively easy, which in turn allows for an easy detection of the lane 51 ahead of the vehicle 1, and see also Fig. 5 & ¶¶64-69: (S1) “Detecting of White Lines”);
 target traveling path setting unit that sets the target traveling path of the own vehicle, based on the lane marker detected by the second detection unit (Iwazaki, in ¶4, discloses driving assistance systems that assist in preventing a vehicle from running astray from designated travel path using an image or video of the road ahead of the vehicle captured by a camera or the like and detecting the travel path based on the image or video are known. Iwazaki, in Fig. 2 & ¶¶32-34, further discloses the image processing unit 9 that  processes the image data provided from the CCD camera 8 and detects the lane (travel path) 51 ahead of the vehicle 1 based on, e.g., lane-dividing lines (white lines) drawn on the road 50. The image-processing unit 9 is connected to the ECU 2. Based on the lane 51 detected through the image processing of the image data, the image-processing unit 9 calculates the curvature 1/R of the forward travel path); and
a control unit that controls a steering assist amount of the steering wheel, based on a positional deviation being a deviation between the target traveling path set by the target traveling path setting unit and a centroid position of the own vehicle (Iwazaki, in ¶¶4-14, discloses the offset to be also called a transverse deviation and represents the deviation of the vehicle [i.e., positional deviation] with respect to the travel path [i.e., target traveling path] in a transverse direction thereof. The offset can be calculated based on an appropriate reference such as the longitudinal axis of the vehicle [i.e., centroid position of the own vehicle] and/or the centerline of the lane in which the vehicle is traveling. The driving assistance system includes positional deviation detecting unit for detecting deviations of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path] based on the information obtained by the information acquiring unit; a steering control variable determination unit that determines the steering control variable [i.e., steering assist amount] needed to cancel the deviation of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path]; and a steering control unit that controls the actuator based on the steering control variable, wherein, if the vehicle speed detected by the vehicle speed detecting unit is equal to or greater than a first threshold speed, as the vehicle speed increases the steering control variable decreases for a given deviation of the vehicle position from the forward travel path), and 
a control gain to be multiplied by the positional deviation, wherein the control unit sets, as the control gain, a value in inverse proportion to the vehicle speed detected by the first detection unit, and  corrected by a predetermined correction coefficient, and the correction coefficient is set to increase according to the vehicle speed when the vehicle speed lies in a first vehicle speed range (Iwazaki, in Fig. 5 & ¶¶64-69, discloses in (S6) “Vehicle Speed < V0” [Wingdings font/0xE0] Then in (S7) “Setting Control Gain That Increase With Increase Of Vehicle Speed”), and decrease according to the vehicle speed when the vehicle speed lies in a second vehicle speed range higher than the first vehicle speed range (Iwazaki, in Fig. 5 & ¶¶64-69, discloses in (S3) “Vehicle Speed >= V1” [Wingdings font/0xE0] Then in (S5) “Setting Control Gain That Decreases With Increase Of Vehicle Speed”).












	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 14-15 are rejected under 35 USC §103 as being unpatentable over Iwazaki (PG Pub. No. US 2009/0048738 A1) in view of Kashiwai (PG Pub. No. US 2016/0052547 A1), which is found in the IDS submitted on 04/21/2021

As per claim 14, Iwazaki teaches vehicle control device according to claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Iwazaki further teaches wherein the reference position setting unit changes the reference position according to the vehicle speed (Iwazaki, in ¶¶4-14, discloses the offset to be also called a transverse deviation and represents the deviation of the vehicle [i.e., positional deviation] with respect to the travel path [i.e., target traveling path] in a transverse direction thereof. The offset can be calculated based on an appropriate reference such as the longitudinal axis of the vehicle [i.e., reference position of the own vehicle] and/or the centerline of the lane in which the vehicle is traveling. The driving assistance system includes positional deviation detecting unit for detecting deviations of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path] based on the information obtained by the information acquiring unit; a steering control variable determination unit that determines the steering control variable [i.e., steering assist amount] needed to cancel the deviation of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path]; and a steering control unit that controls the actuator based on the steering control variable, wherein, if the vehicle speed detected by the vehicle speed detecting unit is equal to or greater than a first threshold speed, as the vehicle speed increases the steering control variable decreases for a given deviation of the vehicle position from the forward travel path. Iwazaki, in ¶62 & ¶86, further discloses If the vehicle 1 turns, another image of the area ahead of the vehicle 1 is captured by the CCD camera 8, and the above-described control process is repeated).
Iwazaki does not disclose when a turning radius is smaller than a predetermined value.
Kashiwai teaches, in Fig(s). 5-7 & ¶¶67-72, that is was old and well known at the time of filing in the art of vehicle control systems when a turning radius is smaller than a predetermined value (Kashiwai, in Fig(s). 5-7 & ¶¶67-72, discloses particularly in the traveling along a somewhat sharp curve having a radius of curvature that is small to some extent, there is a high possibility that the driver feels uncomfortable feeling as if he or she delays to turn a steering wheel by that the driver's own vehicle travels on the center line or outside of the center line. As illustrated in, for example, FIG. 5, when a curve exists forward of the traveling direction of the vehicle 2, a controller of the driving support apparatus 1 decides a road center of the curve, which is located forward of the traveling direction by the pre-read distance L which is set according to a vehicle speed of the vehicle 2 from the position of the driver's own vehicle 2, as a reference point. The controller decides a position offset from the reference point to inside of the curve by the lateral displacement H set according to a radius of curvature of the curve at the decided reference point as a target point. The controller creates the target locus so that it passes through the driver's own vehicle position and the target point. Specifically, the controller creates the target locus that gradually changes the lateral displacement H along a road alignment. Thereafter, the controller carries out the locus control based on the created target locus by controlling the travel controller).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Iwazaki in view of Kashiwai, as both inventions are directed to the same field of endeavor – automatic vehicle steering support when traveling along a curve and the combination would provide for stabilizing the vehicle and reducing uncomfortable feeling felt by a driver when traveling along a curve (see Kashiwa’s ¶¶62-63).

As per claim 15, Iwazaki teaches vehicle control device according to claim 8, accordingly, the rejection of claim 8 above is incorporated. 
Iwazaki further teaches (Iwazaki, in ¶¶4-14, discloses the offset to be also called a transverse deviation and represents the deviation of the vehicle [i.e., positional deviation] with respect to the travel path [i.e., target traveling path] in a transverse direction thereof. The offset can be calculated based on an appropriate reference such as the longitudinal axis of the vehicle [i.e., reference position of the own vehicle] and/or the centerline of the lane in which the vehicle is traveling. The driving assistance system includes positional deviation detecting unit for detecting deviations of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path] based on the information obtained by the information acquiring unit; a steering control variable determination unit that determines the steering control variable [i.e., steering assist amount] needed to cancel the deviation of the position of the vehicle [i.e., positional deviation] from the forward travel path of the vehicle [i.e., target traveling path]; and a steering control unit that controls the actuator based on the steering control variable, wherein, if the vehicle speed detected by the vehicle speed detecting unit is equal to or greater than a first threshold speed, as the vehicle speed increases the steering control variable decreases for a given deviation of the vehicle position from the forward travel path. Iwazaki, in Fig. 1 & ¶¶39-44, further discloses the motor driver 15 that serves as a steering control unit and the ECU 2 functions as a steering control variable determination unit. The ECU 2 directs the displacement of the rack bar 6 to steer the wheels FL and FR . A control variable for moving the vehicle 1 (i.e., a target transverse acceleration serving as a control variable of the motor 16 (steering torque variable)), which is required to establish a predetermined target positional relationship (a positional relationship for allowing the vehicle 1 to travel along a forward travel path), is calculated. Thereafter, based on the calculated control variable, the motor 16 is driven to apply a steering torque to the rack bar 6, thereby steering the wheels FL and FR. By virtue of the steering operation, it is possible to drive the vehicle 1 along the travel lane without the driver having to manipulate the steering wheel 3 or by assisting the driver's manipulation of the steering wheel 3).
Iwazaki does not disclose a slip angle calculation unit that calculates, during turning of the own vehicle, a first slip angle representing a current traveling direction of the own vehicle, and a second slip angle representing a target traveling direction of the own vehicle after lapse of a predetermined time, wherein the control unit controls a steering assist amount of the steering wheel, based on an angular deviation being a deviation between the first slip angle and the second slip angle calculated by the slip angle calculation unit.
Kashiwai teaches, in Fig(s). 1-7 & ¶¶62-63, that is was old and well known at the time of filing in the art of vehicle control systems a slip angle calculation unit that calculates, during turning of the own vehicle, a first slip angle representing a current traveling direction of the own vehicle, and a second slip angle representing a target traveling direction of the own vehicle after lapse of a predetermined time, wherein the control unit controls a steering assist amount of the steering wheel, based on an angular deviation being a deviation between the first slip angle and the second slip angle calculated by the slip angle calculation unit (Kashiwai, in Fig(s). 1-7 & ¶¶62-63, discloses the ECU 7 is input with an electric signal corresponding to the handle steering angle MA (the turning angle) detected by a handle steering angle sensor from the VGRS device 9c [i.e., during turning of the own vehicle]. The handle steering angle MA is a steering angle of the steering wheel 9a (a rotation angle of the steering wheel 9a) … The ECU 7 changes the front wheel steering angle δf, and the rear wheel steering angle δr, by steering the front wheels 3F and the rear wheels 3R by controlling the front wheel steering device 9 and the rear wheel steering device 10 according to, for example, preset vehicle body slip angle [i.e., first slip angle] characteristics of the vehicle 2. The ECU 7 calculates a target yaw ratio and a target vehicle body slip angle [i.e., second slip angle] based on, for example, the handle steering angle MA [i.e., during turning of the own vehicle], the vehicle speed V, etc. The target yaw ratio and the target vehicle body slip angle are the yaw ratio and the vehicle body slip angle β which are used as targets when the front wheel steering device 9 and the rear wheel steering device 10 are steered and controlled and set to values for stabilizing, for example, behavior of the vehicle 2. The ECU 7 calculates a control amount of the front wheel steering angle δf, and a control amount of the rear wheel steering angle δr, so that the calculated target yaw ratio and target vehicle body slip angle can be realized. The ECU 7 inversely calculates the control amounts of the front wheel steering angle δf, and the rear wheel steering angle δr, from the target yaw ratio and the target vehicle body slip angle using, for example, a vehicle motion model of the vehicle 2 previously stored in a storage unit. The ECU 7 outputs a control command to the front wheel steering device 9 and the rear wheel steering device 10 based on the control amounts of the front wheel steering angle δf, and the rear wheel steering angle δr, having been calculated. The ECU 7 feedback controls an actual front wheel steering angle δf, and an actual rear wheel steering angle δr, detected by the front wheel steering angle sensor of the steering driver 9d and the rear wheel steering angle sensor of the steering driver 10a and controls the front wheel steering device 9 and the rear wheel steering device 10 so that an actual yaw ratio and an actual vehicle body slip angle B are converged to the target yaw ratio and the target vehicle body slip angle. As a result, the vehicle 2 can travel while the front wheels 3F and the rear wheels 3R are steered to predetermined vehicle body slip angle characteristics by the front wheel steering device 9 and the rear wheel steering device 10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Iwazaki in view of Kashiwai, as both inventions are directed to the same field of endeavor – automatic vehicle steering support when traveling along a curve and the combination would provide for stabilizing the vehicle and reducing uncomfortable feeling felt by a driver when traveling along a curve (see Kashiwa’s ¶¶62-63).

Allowable Subject Matter
Claims 9, 10, 12, 13, and 16 are objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The arts of record, especially Iwazaki & Kashiwai, do not singularly or in combination disclose when a reference position to be set when the vehicle speed is a first speed is a first reference position, and a reference position to be set when the vehicle speed is a second speed higher than the first speed is a second reference position, the reference position setting unit changes the reference position according to the vehicle speed in such a way that the first reference position is located on a vehicle body rear side with respect to the second reference position. The uniqueness of the claimed invention is in having an aptly vehicle control device with  the reference position setting unit that changes the reference position according to the vehicle speed in such a way that the first reference position (i.e., a reference position to be set when the vehicle speed is a first speed) is located on a vehicle body rear side with respect to the second reference position (i.e., a reference position to be set when the vehicle speed is a second speed higher than the first speed). The dependent claims 10, 12, 13, and 16 also contain allowable subject matter by virtue of their dependency on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ko Sang Jin (KR 2011-0081434 A) discloses to stabilize the posture of the vehicle before slippage occurs. Jin’s vehicle stabilization method is using the electric power steering that calculates the alignment torque of the vehicle and controls the vehicle. When, the slip angle A1 is increased to become the second slip angle A2 and thus the lateral force of the tire decreases non-linearly, the vehicle may be controlled through the ESC to stabilize the posture of the vehicle from the time when the slip is generated in the vehicle and when the first slip angle A1 is generated earlier. That is, the posture of the vehicle may be controlled before the slip is generated in the vehicle by using the electric power steering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/Tarek Elarabi/Examiner, Art Unit 3661